Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered. 
Election/Restrictions
Claims 12-19 and 47 are allowable. The restriction requirement among groups, as set forth in the Office action mailed on September 4, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of September 4, 2018 is withdrawn.  Claims 25-30, 34-42, and 44-45, directed to non-elected groups are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim as shown in the Examiner’s Amendment below.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Smith on August 18, 2021.
The application has been amended as follows: 

coupling a wearable strain gauge according to claim 12 to an abdominal surface of the pregnant mother overlying the uterus
directing current through the wearable strain gauge during flexing of the abdominal surface; and 
measuring a characteristic of the wearable strain gauge based on a strain to generate an output for a user indicative of the health of a fetus and/or a status of 
26. (Currently Amended) The method of claim 25, wherein the characteristic of the wearable strain gauge is a change in the resistance of [[a]] the conductor thereof.
27. (Currently Amended) The method of claim 25, wherein movement of the surface is in response to breathing of the pregnant mother pregnant mother 
28. (Currently Amended) The method of claim 25, wherein movement of the abdominal surface is in response to motion of an underlying structure.
29. (Currently Amended) The method of claim 25, wherein the wearable strain gauge is flexible to be secured to and conform to the abdominal surface the pregnant mother.
30. (Currently Amended) The method of claim 25, wherein movement of the abdominal surface is in response to movement of the fetus in utero.
34. (Currently Amended) A system for monitoring in utero, comprising: 
a wearable strain gauge according to claim 12 configured to output a signal responsive to an electrical input; 

a signal processing module configured to: 
access the 
generate an output indicative of health of the fetus in utero based in part on the a mother of the fetus; and 
a user interface module configured to display the output indicative of health of the fetus in utero.
35. (Currently Amended) The system of Claim 34, wherein the computing system is further programmed to implement a machine learning module configured to determine said correlations between signal data from wearable strain gauge and observations of the system or of the mother of the fetus using a machine learning algorithm.
37. (Currently Amended) The system of Claim [[34]] 35, wherein the machine learning module comprises unsupervised monitoring.
39. (Currently Amended) The system of Claim [[34]] 35, wherein the machine learning module is adapted to discern uterine wall contractions from movement of a baby.
40. (Currently Amended) The system of Claim [[34]] 35, wherein the machine learning module is adapted to discern smooth muscle movement or diaphragm movement from the mother of the fetus.
43. (Cancelled)
44. (Currently Amended) The system of Claim [[43]] -34, further comprising a physical display configured to communicate health status signals to a user.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of the Neuman et al. (US Patent No. 5079535) in view of Khang et  al. ( Previously Provided; 2007) and Ma et al. (Reference U on PTO 892; May 2013) references. While in combination these references disclose a wearable strain gauge with a flexible substrate, a conductor with micro-scale invaginations they do not disclose the invaginations making physical contacts with each other to reduce the effective resistivity of the conductor. This distinguishes the claimed invention over the prior art and provides an objective way to monitor fetal health that is non-invasive, un-obtrusive and allows for continuous monitoring allowing for earlier detections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK FERNANDES/Primary Examiner, Art Unit 3791